OPINION
PER CURIAM:
The court permitted the appellant to present his arguments on assignments of error Nos. 1, 7 and 8, leaving the other assignments of error for later consideration.
Assignment of error No. 1 has to do with requiring the plaintiff to elect at the conclusion of plaintiff’s case upon which cause of action he would proceed, it being claimed by appellant that the causes of action are not inconsistent. We find that the causes of action are inconsistent and the court correctly directed plaintiff to elect.
Assignments of error Nos. 7 and 8 have to do with whether or not the court complied with plaintiff’s request for findings of fact and conclusions of law. We find from the record that the court’s order to journalize and consider its written opinion as findings of fact and conclusions of law filed with the papers in the case, is in full compliance with §2315.22 R. C. and therefore these assignments of error are overruled
The causes are returned to the active list for reassignment on December 17, 1953, for argument on the remaining assignments of error. Exceptions noted.
HURD, PJ, KOVACHY, J, SKEEL, J, concur.